Citation Nr: 0431688	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.  

2.  Entitlement to service connection for chronic right knee 
disability.  

3.  Entitlement to service connection for chronic left knee 
disability.  

4.  Entitlement to a rating in excess of 10 percent for 
service-connected chronic muscular strain of the lumbar 
spine. 

5.  Entitlement to a compensable evaluation for service-
connected chronic muscular strain of the cervical spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1997 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in May 2003, and a 
substantive appeal was received in June 2003.  The veteran 
testified at a Board hearing at the RO in September 2004. 

In January 2003, the RO also denied service connection for 
hearing loss.  This issue was included in the April 2003 
notice of disagreement and the May 2003 statement of the 
case.  The appeal was not perfected, however, as the veteran 
has not submitted a timely substantive appeal.  The issue of 
entitlement to service connection for hearing loss is no 
longer in appellate status.  

The issues of entitlement to service connection for 
psychiatric disability, entitlement to a rating in excess of 
10 percent for chronic muscular strain of the lumbar spine, 
and entitlement to a compensable evaluation for chronic 
muscular strain of the cervical spine addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The knee symptomatology noted during the veteran's active 
duty service was acute in nature and did not result in 
chronic disability. 

2.  The veteran does not have a current chronic right knee 
disability.  

3.  The veteran does not have a current chronic left knee 
disability.  


CONCLUSIONS OF LAW

1.  Chronic right knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West  2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Chronic left knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the  
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans  
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A,  
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for 
entitlement to service connection for his bilateral knee 
disabilities.  The discussions in the rating decision, the 
statement of the case, and the supplemental statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in a January 2002 letter, the  veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v.  Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the January 2002 VCAA 
letter was sent to the appellant prior to the January 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the January 2002 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  The record as it 
stands includes sufficient competent evidence to decide these 
claims.  In connection with his claims, the veteran has 
appeared at a Board hearing.  The veteran reported at that 
time that he had additional evidence to submit from a private 
chiropractor and requested that the record remain open for 30 
days.  The record was held open for the allotted time without 
submission of any additional evidence by the veteran or a 
request for an extension of time to submit additional 
evidence.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Entitlement to service connection for left and right knee 
disabilities 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a period of war or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

As noted above, Congress has specifically limited entitlement 
to service-connection for instances in which disease or 
injury have resulted in a disability.  See 38 U.S.C.A.  §§ 
1110, 1131.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Factual Background

The service medical records reveal that the veteran's lower 
extremities were noted to be clinically normal at the time of 
his entrance examination in June 1996.  

In September 1997, the veteran reported injuring his right 
knee on an obstacle course.  He complained of pain with 
running and half-step marching.  There was no previous injury 
to the knee.  The assessment was iliotibial band syndrome.  A 
subsequent clinical record included the assessment of 
moderate-severe iliotibial band syndrome of the right knee.  
In October 1997, the condition was noted to have resolved.  

In January 1998, the veteran again sought treatment for right 
knee pain.  He reported that he was unable to run more than 
two miles due to right knee pain.  The assessment was an 
unremarkable examination of the knees with a history 
suggestive of iliotibial band syndrome.  In January 1998, the 
veteran also reported that his left knee hurt as a result of 
favoring his right knee.  

In May 1999, the veteran complained of left knee pain which 
had been present for one month.  

On a Report of Medical History completed by the veteran in 
May 2000, he denied having a trick or locked knee.  

On a Report of Medical History completed by the veteran in 
May 2001, he denied having a trick or locked knee.  The 
veteran's lower extremities were determined to be clinically 
normal at the time of his service exit examination in May 
2001.  No pertinent abnormalities were noted.  

On VA examination in April 2002, the veteran reported that he 
injured his left knee in September 1977 during physical 
training.  He denied specific injury to either knee but 
reported that repeated trauma produced the pain.  He reported 
having similar symptoms in both knees.  He complained of 
pain, weakness, stiffness, and occasional instability.  The 
impression from the examination was bilateral knee pain most 
likely secondary to repetitive trauma.  Physical examination 
was within normal limits and X-rays of the knees did not 
reveal any abnormalities.  A handwritten addendum to this 
examination indicates that the veteran's knee symptoms were 
most likely secondary to very mild arthritis.  

A VA outpatient treatment record dated in May 2002 indicates 
that the veteran complained of bilateral knee pain, worse on 
the left.  He reported that he felt his knees occasionally 
would pop or feel like they were giving out which he 
attributed to active duty.  The pertinent impression was 
probable meniscal injury of the left knee.  

An August 2002 VA clinical record included an impression of 
chronic knee pain.  The veteran felt at that time as if his 
knees were unstable.  Other outpatient treatment records 
include references to chronic knee pain.  

On VA examination of the knees in September 2003, the veteran 
reported that he injured his left knee when he fell off a 
bridge in 1977 and then injured his right knee favoring his 
left knee.  He complained of snapping, popping, and cracking 
in the knees.  Magnetic Resonance Imaging (MRI) and X-rays of 
the knees was interpreted as being normal.  The impression 
was normal examination of the joints with no chronic 
condition of the knees found on physical, roentgenographic or 
MRI examinations.  

In September 2004, the veteran testified before the 
undersigned that he fell off a bridge and injured his knee.  
He indicated that favoring the injured knee caused damage to 
the other knee.  

Analysis

The Board finds that the evidence of record demonstrates that 
the veteran was treated for a right knee disability and also 
complained of problems with his left knee during active duty.  
Significantly, however, the preponderance of the competent 
evidence of record also demonstrates that the veteran does 
not have current disabilities of the left or right knee.  

The veteran has reported that he currently experiences 
bilateral knee disabilities which, he opines, is due to 
repetitive trauma and/or a fall during active duty.  The 
veteran, however, is a lay person and is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While the veteran is competent to report that he 
currently experiences knee pain, See Harvey, 6 Vet. App. at 
393; see also Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994), he is not competent to diagnose the cause of the pain 
or to link a knee disability to his active duty service.  His 
opinions in that regard are without probative value.  

The VA outpatient treatment records reference the presence of 
chronic knee pain.  However, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285  (1999).  Additionally, one of the VA 
outpatient treatment records noted the presence of a probable 
meniscal injury to the left knee.  However, there is no other 
reference in the medical evidence of record as to the 
presence of a meniscal injury to the left knee.  MRI 
examination in September 2003 failed to document the 
disability.  Neither of the reports of the VA examinations 
conducted in connection with the claims indicates the 
presences of a meniscal injury.  The Board finds the 
preponderance of the evidence demonstrates that the veteran 
does not have a meniscal injury to the left knee. 

The addendum to the April 2002 VA examination includes a 
handwritten notation that the veteran's knee symptoms were 
most likely secondary to very mild arthritis.  The Board 
notes, however, that there is no X-ray evidence of the 
presence of arthritis in either knee.  MRI examination of the 
knees also failed to demonstrate the presence of arthritis.  
It is not apparent upon what basis the examiner who conducted 
the April 2002 VA examination determined that the veteran had 
mild arthritis.  The Board finds the preponderance of the 
competent evidence of record demonstrates that he does not 
have arthritis in either knee.  

Weighing against a grant of service connection for a left or 
right knee disability is the finding included in the report 
of the September 2003 VA examination.  At that time, the 
examiner was able to examine the veteran, review the claims 
file and also review the results of X-ray and MRI 
examinations of the knees.  The examiner affirmatively 
determined that the veteran did not have a current right or 
left knee disability.  The Board places greater probative 
weight on the findings included in the report of the 
September 2003 VA examination over the report of the April 
2002 VA examination and the information included in the VA 
outpatient treatment records associated with the claims file 
as the report of the September 2003 VA examination was based 
on a more thorough examination of the veteran to include X-
ray and MRI examinations as well as a review of the veteran's 
claims file.  The Board notes that the examiner who conducted 
the April 2002 VA examination indicated that he did not have 
access to the claims file for his examination.  

The Board stresses that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Accordingly, the Board must conclude that the preponderance 
of evidence is against a finding that the veteran has a 
current left or right knee disability that was incurred in or 
aggravated by active duty service.  It follows that there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to this issue.  38 U.S.C.A. § 5107(b).  
Should the veteran develop chronic disability of either or 
both knees in the future which he believes is related to the 
inservice symptomatology, he may request that his claims be 
reopened. 




ORDER

Service connection for chronic right knee disability is not 
warranted.  Service connection for chronic left knee 
disability is not warranted.  To this extent, the appeal is 
denied.  


REMAND

The Board finds it unclear, based on the evidence of record, 
if the veteran currently has a mental disability which was 
linked to active duty.  There is evidence of record of brief 
treatment during service and post-service diagnoses of the 
in-service symptomatology.  There are also VA outpatient 
treatment records which include current diagnoses of a mental 
disability.  The reports of the VA examinations, however, may 
be interpreted as showing no current mental disorder, but 
they can also be construed as indicating that there is a 
current disorder which may not be productive of symptoms at 
this time.  Based on the conflicting evidence of record, the 
Board finds that the veteran should be afforded another VA 
examination to determine if it is as likely as not that he 
currently experiences a chronic mental disability which was 
incurred in or aggravated by his active duty service.  

With regard to the cervical spine claim, the Board notes a VA 
examination was conducted in September 2003.  At that time, 
the examiner reported that the range of motion for the 
cervical spine was forward flexion of 5 degrees, backward 
"extremities" of 10 degrees, flexion left and right to 30 
degrees and rotation left and right to 50 degrees.  The 
pertinent impression from the examination was no chronic 
condition of the cervical spine identified on examination.  
However, this impression does not seem to be supported by the 
evidence of limitation of motion and no clarifying discussion 
was furnished in this regard to allow for informed 
application of VA rating criteria. 

The report of the September 2003 VA examination also did not 
address the presence of functional loss due to pain on use or 
during flares which the veteran may experience as a result of 
his service-connected cervical and lumbar spine disabilities.  
The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  The Court has further has held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the nature and etiology of his 
claimed psychiatric disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (i.e. a 
50 percent or higher degree of 
probability) that the veteran has a 
currently existing acquired psychiatric 
disability which is related to the 
veteran's active duty service. 

2.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the current 
nature and extent of severity of the 
veteran's chronic muscular strain of the 
lumbar spine and chronic muscular strain 
of the cervical spine.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner is to report 
all examination findings in terms of 
applicable VA rating criteria, including 
the new criteria for evaluation of back 
claims.  The examiner should also report 
(in degrees if possible) the points in 
range of motion testing at which pain is 
elicited.  The examiner should also 
comment on whether there is evidence of 
additional functional loss due to 
weakness, fatigue, and/or incoordination. 

3.  After undertaking any development of 
the evidence which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



